UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant o Filed by a Party other than the Registrant þ Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials þ Soliciting Material Pursuant to ss. 240.14a-12 Ramco-Gershenson Properties Trust (Name of Registrant as Specified In Its Charter) Equity One, Inc. (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rule 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid Form, Schedule or Registration Statement No.: Filing Party: Date Filed: The following press release was issued by Equity One, Inc. on April 28, 2009: Equity One, Inc. 1iami Gardens Drive North Miami Beach, FL33179 Contacts: Sard Verbinnen & Co David Reno or Kathryn Kranhold 212-687-8080 EQUITY ONE SENDS LETTER TO RAMCO-GERSHENSON REGARDING PRELIMINARY PROXY STATEMENT Equity One Says Ramco-Gershenson Mischaracterizes Settlement Talks North Miami, Florida – April 28, 2009 – Equity One, Inc. (NYSE: EQY), an owner, developer, and operator of shopping centers, today sent a letter to Ramco-Gershenson Properties Trust (NYSE:RPT) (“RPT”) in response to statements in RPT’s preliminary proxy filing and accompanying press release that mischaracterize settlement talks. The full text of the letter follows: April 28, 2009 Mr. Dennis E. Gershenson Chairman, President, and Chief Executive Officer Ramco-Gershenson Properties Trust 31500 Northwestern Highway
